                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               Case No. 5:20-cv-00348-BO



DELORES CORBETT and ALVIN CORBETT,

    Plaintiffs,
                                                              SECOND AMENDED COMPLAINT
         v.

HLT EXISTING FRANCHISE HOLDING LLC
and PATCO ENTERPRISES OF WILSON,
LLC,

     Defendants.


        Plaintiffs Delores Corbett and Alvin Corbett (“Plaintiffs” or “the Corbetts”), by counsel,

pursuant to Federal Rule of Civil Procedure 15(a)(2), and with the written consent of Defendant

Patco Enterprises of Wilson, LLC (“Patco”) 1, hereby file their Second Amended Complaint

seeking judgment and damages against Defendants Patco and HLT Existing Franchise Holding

LLC (“Hilton”), and demanding a jury trial, state as follows:

                                    JURISDICTION AND VENUE

        1.        The Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to

28 U.S.C. §§ 1331 and 1343(a)(4).

        2.        Venue is proper pursuant to 28 U.S.C. § 1391(b), because a substantial part of the

acts and omissions giving rise to Plaintiffs’ claims occurred within the Eastern District of North

Carolina, and Defendants are physically located and doing business within the Eastern District of



1
 Although Defendant Patco consents to the Second Amended Complaint under Rule 15, Patco reserves all
other rights available to it, including but not limited to the right to move to dismiss the second amended
complaint under Rule 12.



             Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 1 of 9
North Carolina.

                                             PARTIES

       3.        Plaintiffs Delores Corbett and Alvin Corbett are husband and wife, African-

Americans, citizens of the United States, and residents of Eastampton, New Jersey.

       4.        Defendant Hilton is a corporation incorporated under the laws of the State of

Delaware that maintains its principal office in the Commonwealth of Virginia. Upon information

and belief, Hilton is engaged in the ownership, operation, management, and franchising of hotels,

including the Hampton by Hilton and/or Hampton Inn & Suites line of franchises. The Hampton

Inn & Suites Wilson I-95, located at 5606 Lamm Road, Wilson, North Carolina (“the Hotel”), is a

Hilton franchise hotel. At all times relevant, Hilton regularly conducted business in the state of

North Carolina.

       5.        Upon information and belief, Patco is a limited liability company organized under

the laws of the State of North Carolina that maintains its principal place of business in the State of

North Carolina. Upon information and belief, Patco owns and operates the Hotel, a hotel that

offers accommodations to the public. At all times relevant, Patco was acting as the actual or

apparent agent of Hilton.

       6.        Hilton and Patco collectively (“Defendants”) offer public accommodations at the

Hotel. On November 24, 2018, Defendants denied Plaintiffs the use and enjoyment of the benefits,

privileges, terms, and conditions that they extend to all other similarly situated guests and invitees.

Defendants breached their contract and covenant of good faith and fair dealing with Plaintiffs

because of their race, discriminated against them in violation of the Civil Rights Act of 1866, 42

U.S.C. § 1981.




                                        2
            Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 2 of 9
                                    STATEMENT OF FACTS

        7.       Alvin Corbett is a master’s level engineer and Delores Corbett is a bachelor’s level

businesswoman.

        8.       On November 23, 2018, Plaintiffs, their two teenaged children, and other family

members checked in to the Hotel. Plaintiffs are Hilton Honors members and chose the Hotel over

other local options because it was a Hilton hotel. Hotel signage indicated that the Hotel was a

Hilton hotel.

        9.       Plaintiffs were in Wilson, North Carolina to celebrate and honor the inclusion of

Mr. Corbett’s mother into the Oliver Nestus Freeman Round House and African-American

Museum for her work as a community organizer. Plaintiffs planned a multi-day trip as they

traveled over the Thanksgiving holiday and specifically chose to stay at only Hilton hotels during

their trip.

       10.       On the morning of November 24, 2018, Mrs. Corbett went to the front desk to seek

clarification and solution of a billing error for her prepaid room. A female front desk employee

loudly stated that the credit card Mrs. Corbett used for her reservation was declined.

        11.      Mrs. Corbett sought clarification from the employee explaining that the room was

prepaid with credit card points and that the prepaid status was verified when the Corbett family

checked into the Hotel. The employee then loudly repeated “Your credit card was declined!” Mrs.

Corbett asked the employee to stop making the comment to which the employee continued to

loudly repeat “Your credit card was declined.”

        12.      Mrs. Corbett then retrieved information to confirm that her reservation had been

prepaid with reward points; however, the employee refused to look at the information so Mrs.

Corbett asked to speak to a supervisor. The employee then shouted “Get off my property” and



                                          3
              Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 3 of 9
proceeded to call the police. The employee handled the aforementioned incident pursuant to policy

as directed by Hilton.

        13.     Because Mrs. Corbett had not done anything that warranted calling the police, Mrs.

Corbett was concerned that the employee might fabricate a story to convince the police to come to

the Hotel. Mrs. Corbett told the employee that she did not want trouble and reminded the employee

that her family was checking out that day. Mrs. Corbett interrupted her husband’s breakfast to rush

him and their 16-year-old son to their van, as they were deeply concerned for both their safety

because of their fear of what police were told and uncertainty as to how law enforcement would

respond toward the African-American males of the family. Simultaneously, Mrs. Corbett and her

15-year-old daughter hurriedly removed most of their possessions from their hotel rooms and left

the hotel.

        14.     When the police arrived, Mrs. Corbett explained that her family had done nothing

wrong and that they were scheduled to check out of the hotel that same morning.

        15.     The police officers asked if the Corbetts had paid for their rooms and the employee

acknowledged that the rooms were paid.

        16.     The police then escorted Plaintiffs from the Hotel and advised them to call the

Hotel’s corporate office.

        17.     As Plaintiffs drove away from the Hotel, the police followed closely behind until

they arrived at a restaurant parking lot to wait for other family who were still at the Hotel. While

waiting, the police circled the Corbetts’ vehicle several times, which further elevated the family’s

fear and anxiety.

        18.     “On December 6, 2018, Mrs. Corbett spoke with a Hilton representative over the

phone. During the conversation, Mrs. Corbett explained that the November 24, 2018, incident



                                         4
             Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 4 of 9
occurred because her family is African-American. The Hilton representative ignored the severity

of Mrs. Corbett’s complaint and recommended that Plaintiffs just “move on.”

        19.      Defendants treated Plaintiffs differently from other guests and invitees in a place of

public accommodation because of their race. Defendants denied Plaintiffs the use and enjoyment

of the benefits, privileges, terms, and conditions of contract that they extend to other similarly

situated guests who are not African-American.

        20.      Defendants breached their contract with the Corbetts by interfering with their

enjoyment of guest facilities and facilities made available to all other hotel guests, because of their

race.

        21.      Defendants denied the Corbetts the use and enjoyment of the same

accommodations, privileges, and benefits that it grants to other similarly situated hotel guests and

invitees who are not African-American.

        22.      As a result of Defendants’ unlawful actions described above, Plaintiffs have

suffered, continue to suffer, and will in the future suffer irreparable loss and injury, including but

not limited to economic loss, humiliation, embarrassment, emotional distress, feelings of racial

stigmatization, an increased sense of vulnerability, and unlawful deprivation of their federally

protected rights to exercise and enjoy equal treatment in the making and enforcing of contracts in

places of public accommodation and having full access to and enjoyment of places of public

accommodation without regard for race and/or color.

        23.      This was not an isolated incident. There is a history of similar incidents involving

African-American guests and invitees at Hilton and Hilton franchise hotels throughout the United

States, continuing up to and indeed beyond the time of the Corbetts’ incident. Hilton’s employees,

agents and apparent agents use security guards and local police to challenge and remove African-



                                          5
              Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 5 of 9
American guests from Hilton and Hilton franchise properties. Similarly situated white guests and

invitees on Hilton and Hilton franchise properties were not treated in a similar manner.

        24.     Pursuant to an agreement, Hilton furnishes a reservation service that Patco is

required to participate in and use.

        25.     Pursuant to an agreement, Hilton specifies required training for Patco and Patco’s

employees, including Patco’s front desk employees.

        26.     Hilton provides national advertising for Patco and the advertisements do not

distinguish between Hilton and Patco.

        27.     Hilton provides a national reservation service for Patco. The reservation service

does not distinguish between Hilton and Patco. The reservation service represents the Hotel as a

Hilton hotel.

        28.     Hilton administers a quality assurance program that includes inspections to ensure

that Patco and its employees comply with Hilton’s “System.” The “System” includes access to a

reservations system; advertising, publicity, and other marketing programs and materials; training

programs and materials, standards, specifications and policies for construction, furnishing,

operation, appearance and service of the Hotel. Hilton has the sole option to add, modify, alter, or

delete elements of the System.

        29.     All Hotel management companies and/or personnel must be approved by Hilton.

                    COUNT I – UNLAWFUL DISCRIMINATION – 42 U.S.C. § 1981

        30.     Plaintiffs re-allege and incorporate by reference the above paragraphs, as if fully

set forth herein.

        31.     By discriminating against Plaintiffs on the basis of their race, Defendants have

denied Plaintiffs the same right to enjoy the benefits, privileges, terms, and conditions of contract



                                       6
           Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 6 of 9
as is, and was, enjoyed by white citizens, in violation of Plaintiffs’ rights under the Civil Rights

Act of 1866, 42 U.S.C. § 1981.

                                        JURY DEMAND

          32.   Plaintiffs demand that all matters not suitable for determination by the Court be

decided by a jury of their peers.

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs respectfully prays that the Court grant the following

relief:

          33.   Enter a declaratory judgment finding that the foregoing actions of the Defendants

violate the Civil Rights Act of 1866, 42 U.S.C. § 1981;

          34.   Award compensatory damages to Plaintiffs in an amount to be determined by a jury

that would fully compensate Plaintiffs for economic loss, humiliation, embarrassment, and

emotional distress caused by Defendants’ unconstitutional and tortious conduct as set forth in

Counts I-II.

          35.   Award punitive damages to Plaintiffs in an amount to be determined by the jury

that would punish Defendants for the willful, wanton, and reckless conduct alleged herein and that

would effectively deter similar conduct in the future.

          36.   Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

1981;

          37.   Order such other relief as this Court deems just and equitable.



                         ***Signature of Counsel on Following Page***




                                        7
            Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 7 of 9
Date: December 7, 2020

                                  Respectfully Submitted,

                                  /s/ Cheyenne N. Chambers
                                  Cheyenne N. Chambers (N.C. Bar #48699)
                                  TIN, FULTON, WALKER & OWEN, PLLC
                                  301 East Park Avenue
                                  Charlotte, NC 28203
                                  Tel.: 704-338-1220
                                  Fax: 704-338-1312
                                  E-mail: cchambers@tinfulton.com

                                  and

                                  KAFOURY & MCDOUGAL
                                  Mark McDougal, OSB # 890869
                                  Jason Kafoury, OSB # 091200
                                  411 SW Second Ave., Ste. 200
                                  Portland OR 97204
                                  Telephone: (503) 224-2647
                                  Facsimile: (503) 224-2673
                                  mcdougal@kafourymcdougal.com
                                  jkafoury@kafourymcdougal.com

                                  Attorneys for Delores Corbett and Alvin
                                  Corbett, special appearance pursuant to
                                  Local Civil Rule 83.1(d) (notice of special
                                  appearance forthcoming)




                              8
  Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 8 of 9
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing Second Amended

Complaint with the Clerk of Court by using the CM/ECF system. All participants in the case are

registered CM/ECF users and will be served by the CM/ECF system.


       Date: December 7, 2020                            /s/ Cheyenne N. Chambers




                                      9
          Case 5:20-cv-00348-BO Document 29 Filed 12/07/20 Page 9 of 9
